FOR IMMEDIATE RELEASE CONTACT:Paul D. Geraghty, President and CEO PHONE:215-513-2391 HARLEYSVILLE NATIONAL CORPORATION REPORTS THIRD QUARTER EARNINGS OF $6.6 MILLION HARLEYSVILLE, PA (October 15, 2008) - Harleysville National Corporation (NASDAQ: HNBC) today reported net income of $6.6 million, or $.21 per diluted share, for the third quarter of 2008, compared to $7.2 million or $.25 per diluted share for the third quarter of 2007.For the nine months ended September 30, 2008, net income was $21.3 million or $.67 per diluted share compared to $20.4 million or $.70 per diluted share during the comparable period in 2007.Net income for the third quarter and year to date 2008 included pre-tax merger costs of $974,000, or $.02 per diluted share related to the acquisition of Willow Financial Bancorp, Inc. expected to close during the fourth quarter.These charges include system conversion, integration consulting and severance expenses associated with the acquisition.Harleysville expects to incur additional merger-related expenses in the fourth quarter of 2008. Paul D.
